DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6, 8-10, 13-15 and 52-54 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Merolle (US 2,137,695) which in figures 1-5 disclose the invention as claimed:
In re claim 1: A composite closure assembly (Fig.4) comprising: a closure shell G including a closure socket surrounded by a shell wall 7 and a shell end 6; an inner closure L within the closure socket, the inner closure L fixed to the closure shell G, the inner closure L includes: a closure wall 2; and a closure end 1; wherein the closure shell G is fixed relative to the inner closure L in both a closure configuration and a removal configuration from a container (col.2, ll.21-29); a closure gap (gap between 1 and 6) is between the shell end 6 and the closure end 1; and a plurality of support braces 13 or a support brace 13 including a plurality of support elements 13 extending from the closure end 1, wherein the closure gap is between each of the plurality of support braces 13 or the support elements 13 the one or the plurality of support braces 13 extending from the closure end 1 to the shell end 6 and bridging the closure gap  (see figs.1 or 4 or 5 below).    

    PNG
    media_image1.png
    446
    722
    media_image1.png
    Greyscale

In re claim 2: the support brace 13 is integral with the inner closure L (see figs.1 or 4).    
In re claim 3: the support brace 13 consists of one or more of fins, posts, walls or rings (see figs.2-4).   
In re claim 4: the support brace 13 includes: an inner end (inner end closest to the center of the closure) remote from the closure wall 2, an outer end (outer end furthest from the center of the closure) near the closure wall 2; and a brace wall (straight extending wall that connects each curved end of 13) extending between the inner and outer ends (see figs.2-4).       
In re claim 6: the support brace (plurality of 13) includes a ring (they form a ring) and a plurality of support elements 13 extending from the ring (the plurality of 13 form a form a ring on 1 and extend upward from the ring toward 6) (see figs.2-4).       
In re claim 8: a closure socket height corresponds to an inner closure L height (see figs.1 or 4).  
In re claim 9: the inner closure L height includes both a support brace 13 height and a closure wall 2 height (see figs.1 or 4).    
In re claim 10: a closure gap (gap between 1 and 6) height corresponds to a support brace 13 height (see figs.1 or 4).    
In re claim 13: the container, and the container is coupled along an interior surface of the closure wall 2 (see figs.1 or 4) and (col.2, ll.21-29).  
In re claim 14: a mechanical engagement H between a shell wall 7 of the closure shell G and the closure wall 2 (see figs.1 or 4).
In re claim 15: the mechanical engagement G includes a rolled shell lip 8 of the shell wall 7 extending around a closure lip 5 of the closure wall 2 (see figs.1 or 4).
In re claim 52: the composite closure assembly (Fig.4) includes a closing configuration and a removal configuration: in the closing configuration the composite closure assembly (Fig.4) is configured for coupling with and closing a the container (see col.2, ll.21-29); and in the removal configuration the closure shell G is statically fixed with the inner closure L (see Figure 1 and page 2, col.2, ll.22-31).    
In re claim 53: the removal configuration includes rotation of the closure assembly (Fig.4) with respect to the container (see Figure 1 and page 2, col.2, ll.22-51).    
G is in nonrotatable contact with respect to the inner closure L (see Figure 1 and page 2, col.2, ll.22-51).      

Allowable Subject Matter
Claims 30-31, 33-35, 42-48, 51 and 55-60 define over the available prior art and therefore allowed.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In regards the newly added limitation to claim 1, the closure gap a discussed above and shown in figure 5 above meets this limitation. Claims 30 and 43 include a closure gap and another gap. However claim 1 only requires a single gap. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.